Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3 and 5-16 are allowed, renumbered to claims 1-14, respectively.

The following is an examiner’s statement of reasons for allowance:

Hwang et al. (US 2020/0077314 A1) discloses a serving cell transmits information including cell ID of candidate target cell, reference measurement ID and delta information to a UE to be used when measurement for conditional handover is performed, wherein delta information includes information to be updated to an existing information in a UE with same measurement ID, and new measurement ID is added for the UE to change measurement configuration.

3GPP TS 36.331, V15.3.0, dated September 2018, discloses a UE is configured with a list of measurement ID (measID), and the UE shall replace entry of an existing measID in a measIDList with a received measID from a measIdToAddModList, otherwise, a new entry is added with the received measID (p. 172, section 5.5.2.3).



3GPP TSG-RAN WG2 #97 Tdoc R2-1700864, Titled “Conditional Handover” by Ericsson, dated 13-17 January 2017, discloses “Upon reception of a conditional HO command, the UE determines and stores the target cell configuration based on its current configuration and the “delta” received in the RRCConnectionReconfiguration with mobilityControlInfo” (p. 3, Proposal 4) and “If the UE receives conditional HO command for a target cell for which it has already a pending conditional HO command, it determines the target cell configuration based on its current serving cell configuration and the “delta” in the HO command and uses it to replace the previously stored target cell configuration” (p. 3, Proposal 6).

Tamura et al. (US 2014/0126545 A1) discloses a UE transmits a random access preamble as an uplink sync establishment request to a target network entity indicated by a conditional handover command (paragraph 47), wherein a conditional handover command including a value of individual RACH holding timer (paragraph 81).

Prior arts of record disclose updating measurement configuration for conditional handover based on measurement ID and update conditional handover command based on “delta” information.


Dependent claims 3 and 5-15 are allowable based on their dependency on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645